Candler, J.
On the trial' before the magistrate there was evidence warranting a finding that, the property in dispute was left by the plaintiff with the defendant as her agent, to be kept until called for; and that it was not deposited as collateral security for a debt. Accordingly, following the decisions of this court in Meredith v. Knott, 34 Ga. 222, and Sheriff v. Thompson, 116 Ga. 436, it is held that the plaintiff may recover the property by a possessory warrant. This being the only question argued in the brief of coun*278sel for tlie plaintiff in error, the judgment of the superior court overruling the certiorari is . Affirmed.
Submitted October 22, —
Decided November 12, 1904.
■ Certiorari. Before Judge Felton. Bibb superior court. May 30, 1904,
M. Felton Hatcher, for plaintiff in error.
Herman Brasch, contra.
All the Justices concur.